 382DECISIONS OF THENATIONALLABOR RELATIONS BOARDP*I*E Nationwide,Inc.andPatrickN. Clement.Case 30-CA-10110June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND DEVANEYOn October 28, 1988, Administrative Law JudgeArline Pacht issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order2as set forth in full below.ORDERThe National Labor Relations Board orders thatthe Respondent, P*I*E Nationwide, Inc., Franklin,Wisconsin,itsofficers,agents, successors,and as-signs, shall1.Cease and desist from(a)Warning,discharging,or otherwise discrimi-nating against an employee previously found to'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd 188 F.2d 362(3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.In the section of the judge's decision entitled"The PresentCase,"the first sentence in the last paragraph should read,"Clement wascalled at 9:00 p in.on June 17 and left Franklin ast 11:00 p.m bound forChicago."In finding a violation of Sec. 8(a)(4) of the Act,the judge relied on therecord in the backpay proceedings in Case 30-CA-8074(P'!'E Nation-wide),and stated that it "is not difficult to imagine that[Larry] Scar-brough felt uncomfortable if not humiliated by his role in that proceed-ing." Thejudge found this humiliation motivated Scarbrough to retaliateagainst Clement.In finding an unlawful motive, we do not rely on testi-mony given at the backpay hearing.Instead,we rely on the dnvers' testi-mony in this case that they verbally teased Scarbrough and played practi-cal jokes on him based on Clement's account of Scarbrough's perform-ance at the backpay hearing.In this regard,we agree with the judge thatit is impossible to believe Scarbrough did not know he was the subject ofthe dnvers'widespread and prolonged jokes.We therefore find thatScarbrough discriminated against Clement because Clement invoked theBoard's remedial processes.2We shall modify the judge's recommended Order to conform to theBoard's traditional make-whole language.The judge included in her recommended Order a visitatonal clause,reasoning that in the backpay proceeding the Respondent had "failed 'tocooperate or otherwise attempt[ed]to evade compliance'and may do soagain" (quotingCherokee Marine Terminal,287 NLRB 1080 (1988)). Wehave reviewed the record in the backpay case Although the Respondentdid fail to supply certain subpoenaed evidence(a failure that in fact un-dermined its own contentions regarding the determination of gross back-pay), it is not clear that in failing to produce the subpoenaed material, theRespondent was acting in bad faith.Accordingly,we find it unnecessaryto include a visitatonal clause in this case.CherokeeMarine Terminal,supra.have been discriminatorily discharged in order todiscourage union activity or employee participationin proceedings conducted by the National LaborRelations Board.(b) In any other manner interfering with, re-straining,or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Patrick Clement immediate and full re-instatement to his former job or, if that job nolonger exists,to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss ofearningsand other bene-fits suffered as a result of the discrimination againsthim, in the manner set forth in the remedy sectionof the judge's decision.(b)Remove from its files any references to theJune 18,1988 warnings and unlawful discharge ofPatrick Clement and notify him in writing that thishas been done and that the unlawful warnings anddischarge will not be used against him in any way.(c)Preserve and, on request,make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamountof backpay due under the terms of thisOrder.(d) Post at its Franklin, Wisconsin place of busi-ness, copies of the attached notice marked "Appen-dix."2 Copies of the notice, on forms provided bythe Regional Director for Region 30, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."295 NLRB No. 43 P*I*E NATIONWIDE383APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT issue warning letters to or dis-charge employees because they honestly and rea-sonably assert a right grounded in the Union's col-lective-bargaining agreement with us.WE WILL NOT issue warning letters to or dis-charge or otherwise discriminate against employeesbecausethey file orprocess charges,give testimo-ny under the National Labor Relations Board.WE WILLNOT in any other manner interferewith,restrain,or coerce you in the exercise of therights guaranteedyou bySection7 of the Act.WE WILL offer Patrick Clement immediate andfull reinstatement to his former job or, if that jobno longer exists,to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILLmake him whole for any loss of earnings andother benefits resulting from his discharge,less anynet interim earnings,plus interest.WE WILL notify Patrick Clement that we haveremoved from our files any reference to the June18, 1988 warnings and unlawful discharge and thatthese will not be used against him in any way.P*I*E NATIONWIDE, INC.JoyceAnn Seiser,Esq., for the General Counsel.Peter R. Corbin, Esq.andJohn F. Dickinson,Esq., ofJacksonville,Florida, for the Respondent.DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge. On achargefiledon June 28,1988,1 a complaint issued onIAll dates referto 1988 unlessotherwiseindicated.August 5 alleging that P*I*E Nationwide,Inc. (the Re-spondent or the Company)violated Section 8(a)(1), (3),and (4)of the NationalLaborRelationsAct (the Act) bydischarging Patrick Clement(Clement).The Respondentanswered on August 17 denying that it committed anyunfair labor practices.The case was tried before me in Milwaukee,Wiscon-sin, on September 1 and 2 at which time the parties hadfullopportunity to examine witnesses,introduce docu-mentary proof, and present oral argument.Taking intoaccount the witnesses' demeanor,and on the entirerecord,including posttrial briefs submitted by counsel fortheGeneral Counsel(General Counsel)and the Re-spondent,pursuant to Section 10(c) of the Act, I makethe followingFINDINGS OF FACT1. JURISDICTIONAL FINDINGSThe Company,a Florida corporation with an officeand place of business in Franklin,Wisconsin,is engagedin the interstate transportation of freight.In the oper-ation of its business,the Company annually derives grossrevenues in excess of $50,000 for the transportation offreight and commodities fromWisconsin directly topoints outside the State.I find,as the Company admits,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundPatrick Clement, no newcomer to the Board's process-es, is now seeking the Act's protections for the fourthtime.As detailed in an earlier case,282 NLRB 1060(1987), Clement filed his first unfair labor practice chargein 1981.A complaint issued alleging that he was laid offby a previous employer for engaging in union and pro-tected activities.That matter was resolved by informalsettlementwhich provided,interalia,thatClementwould be made whole,that he would waive reinstate-ment, and would receive a letter of recommendation tobe furnished to all prospective employers,which statedthat,his attendance was good and his work record satis-factory:Lastly,Clement was to keep the terms of thesettlement strictly confidential.Clement found employment with the Respondent inSeptember 1983. However,he was terminated 1 day afterhe satisfactorily completed a 30-day probationary period,allegedly for falsifying his employment application byfailing to report that he had been laid off from his previ-ous job.At 'a hearing on the grievance,which Clementfiledtoprotest his discharge,theRespondent's thenlabor relations representative read a prepared statementwhich included the following comment:Certainly,underRyder/P.I.E.'s standards,had Mr.Clement revealed the full and accurate informationregarding the conditions of leaving Smith'sTransferCo. (theprior employer),he would not have beenemployed. [282 NLRB 1060, 1062.] 384DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe administrative law judge(ALJ) reliedheavily onthis damaging admission as proof that the "Company hada policy against employing individuals who engage insuch conduct"and concluded that Respondent had vio-lated Section 8(a)(4) of the Act by terminating Clementbecausehe "filedand processed to settlement unfairlabor practice charges a former employer."Id. at 11.The Respondent finally reinstated Clement on July 8,1987, but challenged the amount of backpay due him. Ata backpay hearing held on April 21, Respondent ad-duced testimonyfrom LarryScarbrough,line transporta-tionmanager at the Franklin terminal,who, on cross-ex-amination,acknowledged that he had received the Gen-eral Counsel's subpoena but had failed to produce the re-quested documents either because they no longer existedor were maintained in Respondent's Jacksonville,Floridaheadquarters.The drivers at the Franklin terminal were well awarethat a backpay hearing was scheduled in Clement's case,and in the weeks which followed the hearing,many ofthem discussed the proceeding with him.2He told hiscoworkers about Scarbrough's testimony indicating thathe had answered questions about his failure to producethat subpoenaed documents by stating,"Idon'tknow."Scarbrough's testimony at the backpay hearing became amatter of widespread derision.Jokes about his perform-ance spread from one driver to another.Driver RichardEaton testified that employees began answering Scar-brough's questions with a stock answer, "I don'tknow"imitating the line manager's southern accent.On the daythat counsels'briefswere due inthe backpayproceeding,some wag penned a message on a wall calendar hangingin the drivers' room at the terminal,"Scarbrough fired."However, Scarbrough testified in the instant trial that hewas unaware of any such teasing or joking and did notobserve thenote on the calendar until sometimein July,after Clement had been terminated.A supplemental decision in the backpay case issued onSeptember 30 wherein the ALJ concluded that Respond-ent owed Clement$77,959.72 withinterest and another$11,630 to the Teamsters Central States Pension Fund onClement's behalf. (Case 30-CA-8074,JD-235-88.)B. The Present CaseClement returned to Respondent's employ as one of 30extraboard drivers;that is, drivers who are dispatchedfromthe Franklinfacility tovarious terminalsthrough-out the midwest.3As members of TeamstersLocal 200,theFranklindriverswere coveredby theNationalMaster Freight Agreement and Central StatesOver-the-Road MotorFreightSupplemental Agreement(R. Exh.1).4 In addition,the Respondent and the Union negotiat-2 Findings set forth in this paragraph concerning the drivers'conversa-tions with Clement about the backpay proceeding are based on the mutu-ally corroborative and uncontradicted testimony of witnesses RichardEaton,Jerry McClellan,and ClementS A second classification was composed of bid drivers,those who areassigned to specific routes on a fixed schedule.4 Hereinafter,Respondent's exhibits shall be referred to as R. Exh.;General Counsel's exhibits shall be designated as G.C. Exhed written dispatch procedures which provided, interalia, that "Extra board drivers are subject to dispatchthrough their home domicile, either turnaround runs orlayover runs." (R. Exhs.2 and 3.) Beyond the standardsand requirements set forth in the above agreements, theRespondent and its drivers also were governed by De-partment of Transportation (DOT) Federal Motor Carri-er Safety Regulations.DOT Regulation sec. 395.3(a)(1),of some pertinence to this matter, provides that no drivershall be required to work more than 15 hours, 10 ofwhich may be spent driving, following an 8-hour restbreak.(G.C. Exh.16.) In other words, taking these re-quirements together,Respondent was permitted to dis-patch extra board drivers on various assignments as longas they did not exceed 15 hours ofwork.In the event adriver reached his maximum hours of work while he wason the road at a terminal other than Franklin,Respond-ent could direct him to "Go to bed" at that location forthe requisite 8-hour rest period.Clement's tour of duty just prior to the one which ledto his discharge,began at 8:15 a.m.on June 16 and con-cluded at approximately 12:15 a.m.on June 17, after hecompleted two round trips between the Franklin termi-nal and Respondent's facility in Chicago.He returned tohis home and,although he had the day off,Clement tes-tified that he was unable to rest while awaiting his nextassignment.Clement was called at 9 p.m. on July 17 and leftFranklin at 11 p.m. boundfor Chicago.He arrived thereat 1 a.m.and left at 3 a.m., arriving in Franklin at 6:45a.m. after making several authorized stops en route. HeleftFranklin at 7:30 a.m. arriving at Chicago for thesecond time at 9:15 a.m. He left Chicago at 10:15 a.m.reaching the Franklin terminal shortly after noon.C. Clement's DischargeClement offered a largely unrebutted recital of theeventswhich immediatelypreceded his discharge. Asummary of his accountfollows.On returning to theFranklin terminal,he began completing his paperwork.Scarbrough asked himhow many hours he had left todrive towhich Clementresponded that he was goinghome to bed.WhenScarbrough repeated his question,Clement estimatedhe hadapproximately3of his 15hours remaining.In fact, he realizedshortly thereafterthat fatigue had caused him to miscalculate his time andthathe actuallyhad only 2-1/4 hours left. Scarbroughthen told him that there was morework for him. Clem-ent replied that he had completed his work and wasgoing home. Scarbrough then askedif hewas refusingwork.Clement responded that he had performed twotrips and that was all he was requiredto do. Specifically,Clement stated:"Larry,youknow that we are only re-quired to do twotrips.A thirdtrip is up to thedriver if hewants to do it or not."(Emphasis added.) (Tr. at 80.)Scarbrough demanded that Clement take another runto Chicagoand go to bed there.WhenClement again de-clined insistingthathe was going home to bed, Scar-brough attempted to hand him a warning notice for re-fusing the assignment.Clement rejected Scarbrough's re-quest that he accept and sign the disciplinary notice, P*I*E NATIONWIDE385pointing out that the parties' collective-bargaining agree-ment required that such warnings had to be sent by certi-fiedmail.As Clement prepared to leave the terminal,Scarbrough again tried to hand him a second and finaldisciplinary notice for the same offense;that is, refusingto accept the dispatch to Chicago. At this, Clement de-manded to see the union steward.Determined to proceedwithout waiting for a steward,Scarbrough announcedthat if Clement refused the assignment,he would be ter-minated.When Clement said nothing, Scarbrough firedhim on the spot.Respondent did not cross-examine Clement.Moreover,when Scarbrough testified on behalf of the Respondent,he concurred with virtually all of Clement's account, de-nying only that Clement had said he was going home tobed.According to Scarbrough,Clement offered noreason for his refusal to accept the assignment. By thesame token,Scarbrough gave Clement no reason for in-sisting that he accept the third run to Chicago.However,at the trial,Scarbrough stated that the assignment in-volved driving a rail trailer to Chicago in time to reach a3 p.m. train bound forFlorida.Clement was supposedlythe only driver on hand to make that run. However, ac-cording to Scarbrough,another driver who arrived atthe Franklin terminal at approximately12:30 p.m.madethe run, reaching Chicago just in time to meet the trainwhich fortuitously departed at 3:30 rather than 3 p.m.Respondent offered no documentation to support Scar-brough's account.Scarbrough acknowledged that he re-ceived daily projections of deliveries, but failed to ex-plainwhy no other driver was available for an assign-mentwhich hada shipment deadline.Two days later, on June 20, Clement filed a grievancechallenging his discharge on the ground that he had "theright to turn down a third dispatch." (R. Exh. 9.) Thisstatement as well as his similar comment to Scarbroughon June 18 stemmed from Clement's understanding thatthe Union and the Respondent had entered into an agree-ment allowing drivers to reject third trips to Chicago.According to Clement, he first learned from a fellowdriver thatthe agreement came about in late Januaryafter a driver, Bill Hanes, was terminated for challenginga dispatcher'sorder.While seeking reinstatement forHanes,Union Business Representative Frank Busalacchiand Michael Crowley, then labor relations director at theFranklin terminal,discussed the problem many drivershad with taking three round-trip tours of duty betweenFranklin and Chicago. Although the distance betweenthe two cities was only 69 driving miles, traffic and roadconditions often made it an arduous and not very profita-ble experience.5Therefore,asClement understood it,Busalacchi and Crowley agreed that the drivers couldreject a third trip at their option.6Clement testified thatduring a subsequent telephone call Busalacchi confirmedthisarrangement.Clement and fellow drivers Eaton,Lynn, and McClellan testified that they also had conver-sations either with Steward Louie Schmidt or alternateS Extra-board drivers were paid by the mile.Therefore,they were paidless for short runs,such as the one to Chicago,even if the trip took anextended period of time.s Regrettably,Crowley died shortly before this proceeding com-mencedUnion Steward Lowell Wall who told them that thirdruns to Chicago were discretionary.Clement maintainedthat over the next few months he sometimes acceptedthird trips to Chicago and at other times refused themwithout offering any excuse to the various dispatchers in-volved.However, on one occasion at the end of March,when Clement refused to accept a third dispatch to a ter-minal in Manitowoc,Wisconsin,insisting that he hadtaken his two trips for the day and was going home tobed, Scarbrough threatened to withhold full pay. Scar-brough concluded the dispute by simply noting on a dis-patch sheet that Clement was too tired to accept an addi-tional assignment. (See G.C. Exh. 12.)The four other drivers who appeared as witnesses inthis trial each testified that like Clement they occasional-ly had taken third runs between Franklin and Chicago,but even more often,had turned them down withoutreason. Unlike Clement, none of them was disciplined orthreatened with discipline by any of the dispatchers forsuch refusals.The drivers gave varied testimony as towhen they first learned about the optional third trip.Eaton stated that Union Steward Schmidt and alternateSteward Wall told him about the agreement sometime inApril or May. McClellan placed the date in May. Lynn'stestimonywas somewhat ambiguous;itwas not clearwhether he said he learned of the agreement from thestewards in January 1988, or 4 years earlier when he firstbegan driving for the Company.I am unable to accountfor these disparities,and thus can only speculate that thewitnesses either had faulty memories or learned of theagreement at different times.Respondent called several witnesses whose testimonydiffered not only with the drivers', but with each others'.First,Union Business Representative Busalacchi con-firmed that while discussing the grievance which Hanes'filedto challenge his discharge,he and LaborRelationsDirector Crowley reviewed the problem of third runs toChicago and reached an understanding which permitteddrivers to refuse third trips to Chicago iftheywere fa-tiguedor another extra-board driver was available.Thereafter,he related the substance of this understandingto Schmidt and Wall.However, Union Steward Schmidtdid not recall that Busalacchi informed him of an agree-ment reached with Crowley regarding third trips to Chi-cago and denied having told any driver that such runswere discretionary.He further stated that if a driver re-fused an assignment for any reason other than illness orfatigue, it was considered an automatic quit.I have noreason to disbelieve Busalacchi's testimony that he andCrowleyhad entered into an understanding or that hesubsequently shared the contents of that agreement withthe Franklin terminal stewards.Therefore, I concludethat Schmidt forgot having been told that an agreementwas reached,which at a minimum,gave the drivers theoption of refusing third runs if they were tired or if an-other driver was available.Schmidt's lack of recall maybe due to the fact that during the relevant time period,that is, from February to the time of the hearing, he wasabsent from work while recuperating from an automobileaccident.Althoughhe visited the terminal perhaps oncea week during his convalescence,he was not there on a 386DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDsustained basis and apparently was unaware that driverswere routinely rejecting third runs to Chicago.Discussion and Concluding FindingsThe complaint raises two separate but related ques-tions involving alleged violations of Section 8(a)(3) and(4) of the Act: (1) whetherClement was discharged forengaging in union activity and (2)whetherhe was dis-charged for filing charges, giving testimony and pursuingbackpay with the Board.In either instance,the GeneralCounsel bears the burden of proving that Clement wasengaged in protected concerted activity and that the Re-spondent penalized him for that reason.If the GeneralCounsel succeeds in establishing a prima facie case, theburden shifts to the Respondent to prove that its adverseaction would have been the same even in the absence ofthe employee's protected conduct.NLRBv.Transporta-tionManagement Corp.,462 U.S. 393, 395(1983), citingwith approvalWright Line,251NLRB 1083, enfd. 662F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989(1982).'A. The 8(a)(3) IssueGeneral Counsel contends that when Clement refuseda third dispatch to Chicago,he was asserting a rightbased upon what he in good faith believed was a negoti-ated agreement between the Union and Respondent andthus,was engaged in protected concertedactivity.Asauthority for her contention,General Counsel properlyrelies onNLRB v. CityDisposal Systems,465 U.S. 822,831-832(1984), inwhich the Court, endorsing theBoard'sInterborodoctrine,8 reasoned that:The invocationof a right rooted in a collective-bargaining agreement is unquestionably an integralpart of the process that gave rise to the agreement.Thatprocess-beginningwiththe organization of aunion, continuing into the negotiationof a collec-tive bargaining agreement,and extending throughthe enforcement of the agreement-is a single, col-lective activity.Thus, anemployee is engaged in protected concerted ac-tivity ifhe asserts a rightwhichisreasonably and ingood faithgrounded in his collective-bargaining agree-ment.Moreover,as Justice Brennan, writing for the ma-jority,made clear, the rights asserted need not only bethose expressly stated in the collective-bargaining agree-mentfor "Collectivebargaining is a continuing process.Among other things, it involvesday-to-day adjustmentsin the contract and other working rules[and] resolutionof new problems not covered by existing agreements."Id. at 831 fn.9.Therefore, "even an employee's initialrefusal to perform a certainjob thathe believes he hasno duty toperform" may constitute concertedactivity.Id. at 836.On applyingthe standardsset forth inCity Disposaltothe facts in the instant case, I conclude that Clement wasengaged in protected concertedactivitywithin the mean-ing of theInterborodoctrine.In reaching this conclusion,I start by notingthatBusalacchi,calledby Respondentas its witness, testified without controversion that he dis-cussedthe driver's difficulties with third runs to Chicagowith Respondent's labor relations consultant and thatthey reachedan understanding,although it may havebeendiffered fromthe one communicatedto thedrivers.Further,IcreditBusalacchi's testimony that he subse-quently told the Franklin terminal stewards about thisagreement.Admittedly,he was not on the scene to hearhow the stewards (particularly Lowell Wall) relayed theterms of this agreementto thedrivers nor how it wasput into practice.9Clement andotherdriversmayhavebeen mistakenabout the precise terms of that agreement.However, Iam persuaded that he and some of his coworkers had areasonable basis for believingthat theunion businessagent reached an understandingwiththeirEmployerwhich permitted extra-board driversat their option todecline third runs toChicago. The dispatchers at theFranklin terminal also must have had some reason toassume an agreement was in placesince theyroutinelyallowed drivers to rejectthirdruns toChicago. Undis-puted testimony regarding the dispatchers' practice inthis regard lends additionalsupport tothe reasonablenessof Clement's belief.Therefore, when Clementrefused thethird dispatch to Chicago,he was rejecting a task that hereasonably and honestly believed he was not required toperform and, thus, was asserting a Section7 right whichhad its source in collective-bargainingactivity.EvidencethatClement genuinely believedhe had sucha right comes from several sources:first,at the verymoment that Scarbrough was threatening him with dis-charge, he asserted,"Larry, youknow we areonly re-quired todo twotrips.A third trip isup to thedriver ifhe wants todo it or not." At thetrial,Scarbrough didnot deny that Clement made this statement.Indeed, heexpressly acknowledged the accuracy of Clement's ac-count.Moreover,he gave no testimonythathe was puz-zled byClement's statementor thathe questioned himabout it.Scarbrough's silence inthe face ofsuch an as-sertion, and his failureto denythat Clement made it sug-gest that he knew full well that Clement was referring toand invoking a right granted to extra-boarddrivers toturn downthirdtrips to Chicago without reason. Simi-larly, in filing a grievance to protest his discharge, Clem-ent claimed the right to refuse third tripsto Chicago. Itis unlikelythat he wouldstake his future employment ona claimed right unless he sincerely believed the agree-ment gave him that right.Further,Clement was not alone in believingthat suchan agreement existed, for other drivers testified that they,7TheBoard appliesitsWright Lineburdenshifting analysis to alleged8(a)(4) as well as 8(a)(3) violations.SeeNLRBY.Sea-Land Service,837F.2d 1387 (5th Cir.1988).8Interboro Contractors,157 NLRB 1295, 1298 (1966), enfd. 388 F.2d495 (2d Cir. 1967).9I find it puzzling that Busalacchi and Crowley had to enter into aspecial arrangement to excuse drivers who claimed they were fatiguedsince drivers always had the option to decline an assignment if they wereoverly tiredOf course,there was one new element of their understand-ing-drivers were given the right to reject third trips if another driverwas available. P*I*E NATIONWIDE387too, knewof it. The recordshows that regardless ofwhen theyfirstlearned of an agreement,drivers Eaton,Heimerl,Lynn,andMcClellan regularly refused thirdruns to Chicago without offering any excuse;yet, theysuffered no discipline.10 Respondent did not call as wit-nesses either alternate Steward Wall who was alleged tohave informed some of the employeesof the third tripagreement,or Respondent'sdispatchers,each'of whomwas identified as having acquiesced in the practice. Con-sequently,the drivers'testimony was uncontradicted thatthey freely and frequently engaged in the very conductfor which Clement was penalized.Since by his own ac-count, Scarbrough spent long hours in the terminal, hehad to know of a practice of several months durationwhichinvolved at leastfivedrivers and all of his dis-patchers.Therefore,when Scarbrough singled out Clem-ent for disparate treatment,it is fair to infer that Re-spondent was driven by a discriminatory motive. See,e.g.,SouthwireCo.,277 NLRB 377, 380-382 (1985);JonesPlumbingCo.,277 NLRB 437 (1985).In addition,contrary to the terms of the parties' col-lective-bargaining agreementwhichcalled for sendingwarning notices to employees by certified mail, Scar-brough handedbotha first and second warning to Clem-ent and then, in rapid order, fired him for a single pur-ported violation.Scarbrough's unseemly haste in issuingmultiple warnings for what in reality was one act, sug-gests that he seized on Clement's conduct as a device tobe rid of an unwanted employee." SeeFloridaTile Co.,255 NLRB 360, 363(1981), affd.692 F.2d 34 (6th Cir.1982),cert.denied 464U.S. 817 (1983).By the time of trial, Scarbrough apparently recognizedthat he needed to offer a compelling reason for assigninga third Chicago run to Clement.Thus,he told a taleabout an urgent delivery that had to reach Chicago intime to meet a 3 o'clock train.Since he admitted that hereceived daily projections of freight deliveries so that hewould know in advance how many drivers were needed,and since Respondent's trip sheets shows that driversoften received second assignments at the time they werefirst dispatched or called the home terminal on arrivingat another depot, Scarbrough could have easily assignedthis urgent delivery to an available driver well in ad-vance without waiting until the last moment.Further,Respondent's records show that another driver, Marken,left the Franklin terminal at 12 noon.(See Exh. 11.)Scarbrough failed to explainwhy hewas not given thisspecialassignment.Iconclude,therefore,thatScar-brough invented this story so that Respondent could10McClellan testified that on one occasion on June 14, a dispatcher in-sisted that he provide a reason for refusing a third run.He obliged bysaying he was tired in such a facetious manner that the dispatcher knewhe was dissembling. However,McClellan,who impressed me as a par-ticularly credible witness,implied that even this was an unusual occur-rence and that he had rejected third runs on many occasions without of-fering any justification.11 Scarbrough maintained that he always handled insubordinate con-duct in the same manner;that is,by giving successive warnings,becausehe wanted to "give the employee every opportunity to do what I amasking him to do,and think about what he is doing."In my view, Scar-brough's actions certainly would promote instant obedience,but notthoughtful response.It is far more reasonable to assume that the collec-tive-bargaining agreement provided for mailed disciplinary notices inorder to deter the precipitous conduct in which Scarbrough engagedclaim that Clement was the only driver available, andtherebymake his refusal of a third trip appear unjusti-fied.In light of the foregoing considerations,Iconcludethat the General Counsel has established a prima faciecase that Respondent violated Section 8(a)(1) and (3) ofthe Act bywarning and terminating Clement for engag-ing in protected concerted activity.Before discussingRespondent's defenses,I next consider whether the Gen-eralCounsel also has met the burdenof proofrequisiteto establishing a prima facie violation of Section 8(a)(4).B. The 8(a)(4) IssuePointing to the Board's decision in 282 NLRB 1060 asoutlined above, the General Counsel contends that Re-spondent's treatment of Clement in this case is a continu-ation of the unlawful discrimination previously practicedagainst him. If Respondent's legal entanglements withClement had ended in 1986 when the Board issued itsDecision and Order,or even in 1987 when he was rein-stated, it would be difficult to find a timely connectionbetween Clement's prior action before the Board and hissecond discharge.But, of course,Clement's reinstatmentdid not end his or Respondent's involvement with Boardprocesses.In April of this year,the Company once againfound itself on the defensive in an NLRB forum; a back-pay hearing was required because Respondent disputedthe method used to compute the wages owed to Clem-ent.Respondent points out that Scarbrough was not in-volvedinClement'searlier termination.However, hecertainly knew that his employer had fired Clement andhad resisted reinstating him. Moreover,Scarbrough wasRespondent's chief witness at a backpay proceeding atwhichClementwas seeking a significant amount ofmoney from the Company. The transcript of that hearingshows that Scarbrough acknowledged that he had re-ceived a subpoena duces tecum from the Board;that hewas responsible for complying with it, and that he hadnot produced the requested documents either because hehad destroyed them or because he had failed to obtainthem from Respondent's Jacksonville,Florida headquar-ters. It is not difficult to imagine that Scarbrough felt un-comfortable if not humiliated by his role in that proceed-ing.His torment did not end there.His performancebecame a matter of common knowledge among the driv-ers at the Franklin terminal. I find it impossible to be-lieve that he did not know he was the butt of the drivers'jokes for their banter went on for weeks and was toowidespread to be ignored.As theGeneral Counsel sub-mits in her brief: "One need not condone or favor suchbehavior by employees in order to find [as I do] that itmay reasonably have fueled Scarbrough's animositytowardClement."12Scarbrough certainly had good12 Respondent correctly points out that the transcript of the backpayhearing shows that Scarbrough never answered questions with thephrase,"Idon't know."However,this does not at all negate the fact thathe failed to produce subpoenaed documents without good reason, doesnot lesson the amount of joking that went on about his role at that pro-ceeding,and does not undermine the inference that Scarbrough did notlook kindly on Clement as the cause of his embarrassment. 388DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDreason to assumethat his Employer was not especiallyenamored with Clement, having fired him once, resistedreinstating him the amount of his backpay. Added tothis,Scarbrough appeared at the backpay proceeding asClement's primary adversary. Even if he wished to putthat hearing out of mind, he was unable to do so for hehad to endure ridicule about this testimony there forweeks on end. Given the timing of the discharge whichcame on the heels of these events, it is reasonable to inferthat as Respondent's agent,Scarbrough was motivated toretaliateagainstClement because of his resort to theBoard's processes. SeeViracon, Inc. v.NLRB,736 F.2d1188, 1192 (7th Cir. 1984);WayneW. Sell Corp.,281NLRB 583 (1986).Further, at a hearing before the Union-ManagementState Area Committee on Clement's discharge grievance,Respondent revealed that its animus toward Clement forsuccessfully seeking the Board's remedieshad not abated.At the June 29 hearing, Clement read a prepared state-mentwhich began, "I had been a road driver for P.I.E.Nationwide since . . . 1983." The company representa-tive responded to this statement by announcing thatClement had not been continuously employed by Re-spondent for he had been discharged. By referring toClement's earlier unlawfuldismissal,Respondent violatedthe spirit if not the letter of the Board's order which in-structed that "evidence of this unlawful discharge willnot be usedas a basisfor future personnelactions againsthim." 282 NLRB at 1066.Based upon a showing of Respondent'sunrelentinghostility toward Clement and its disparate treatment ofhim, I conclude that the General Counsel has more thanadequately satisfied the requisites of a prima facie casethat Respondent issued warning to and discharged Clem-ent because he continued to invoke the Board's remedialprocesses.C. The Respondent's DefenseIn defending its treatment of Clement, the Respondentsubmits that Scarbrough behaved in a manner entirelyconsistent with his past practice, invariably issued warn-ings toand fired employees who defied his instructions.Thus, Scarbrough testified about two otherinstanceswhen he had felt compelledto issuemultiplewarnings.The first involved a driver, Starks, who, like Clement,received two warnings and then was discharged when herefused to acceptan assignmentfrom Scarbrough. Oncloser examination, however, the Starks affair turned onfacts quite different from those in Clement's case forStarks refused a dispatch after having completed onlyone 69-mile run to Chicago and had 8 more hours left towork.More importantly, unlike Clement, Starks couldnot claim that his refusal was basedon anagreement be-tween the Unionand managementor on common prac-tice by other drivers. Thus, he was unjustifiably insubor-dinate.And yet, his discharge subsequently was convert-ed toa suspension.Scarbroughalso issuedtwo successive warnings to an-other employee, Crowell, for failing to submit a report ofhis medicalexaminationas required by DOT regulations.Since Crowell had no reasonable basis for disregardingthe warning given to him, acceded to Scarbrough's re-quest after the second warning and was not fired, hiscase is aninapposite precedent in support of Scar-brough's claim of consistent conduct. Although otheremployees received warnings, the record contains noevidence to suggest that anyone else beside Starks andClement received two warnings in a row followed byimmediatedischarge for a single act. These two exam-ples, different on their facts and more than 3 years apart,hardly constitute evidence of Scarbrough's consistencyin dispensing discipline. 13Further, Scarbrough's conduct cannot be examined ina vacuum. He had to know that his dispatchers wereroutinely permitting drivers to reject third trips to Chica-go.Respondent may not disclaim responsibility for itsadverse treatment of Clement when its dispatchers con-doned identical conduct by other drivers. Thus, Re-spondent has failed to disprove the General Counsel'sclaim that Clement suffered disparate treatment and hasoffered no convincing evidence that Clement wouldhave been disciplined even if he had not engaged in pro-tected union activity or invoked the Board's processes. Itfollows that Respondent violated Section 8(a)(1), (3), and(4) of the Act by warning and discharging Clement onJune 18.In answeringthe complaint, Respondent urged theBoard to defer this matter to the grievance-arbitrationprovisions of its collective-bargaining agreement withTeamsters Local 200. However, inFilmation Associates,227 NLRB 1721, 1722 (1977), the Board unequivocallyheld that "issues involving Section 8(a)(4) are solely withthe Board's province to decide." The Board further de-clined to defer to arbitration where, as here, the "allegedviolations of Section 8(a)(3) and (1) of the Act are .. .closely intertwined with the allegations involving Sec-tion 8(a)(4)." The Board has adhered to this policy con-sistently.InternationalHarvesterCo.,271NLRB 647(1984).Accordingly, Respondent's affirmative defense iswithout merit.CONCLUSIONS OF LAW1.The Respondentisanemployer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.By warning and then discharging Patrick Clementbecause he invoked the Board's remedial processes andengaged in union activity by reasonably and in goodfaith relying on his understanding of an agreement be-tween the Unionand management, the Respondent vio-lated Section 8(a)(1), (3), and (4) of the Act.3.By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed in Section 7of the Act, the Respondent has violated Section 8(a)(1).4.The above-cited unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.18 I do notfind that Scarbrough's handlingof Clement's earlier refusalof a third trip to Manitowoc is relevant to his conduct on June 18. Thepreviousrefusal,which occurred prior to the backpay hearing, did notresult in a warning becauseScarbrough contented himself with Clement'scomment that he was tired P*I*E NATIONWIDETHE REMEDYHaving found that Respondent has violated Section8(a)(1), (3), and (4) of the Act, I shall recommend that itbe required to cease and desist from and inany othermanner interfering with the rights of employees guaran-teed by Section 7 of the Act. Since Respondent haddemonstrated a continuing propensity to discriminateagainst Clement,I conclude that a broad cease-and-desistorder is required.Further, having concluded that Clement was wrong-fully discharged,I shall recommend that the Respondentbe ordered to offer him immediate and full reinstatementto his former job or, if it no longer exists,to a substan-tially equivalent position,without prejudice to his senior-ity or other rights and privileges,and make him wholefor any loss of earnings and benefits that he may havesuffered from the time of his discharge to the date of theCompany's offer of reinstatement.Backpay shall be com-puted on a quarterly basis, less net interim earnings in ac-389cordancewithF.W.WoolworthCo.,90NLRB 289(1950), plus interest as computed inNew Horizons for theRetarded,283 NLRB 1173 (1987).14 Also, I shall recom-mend that the Company be ordered to expunge from itsrecords any reference to the unlawful discharge of Pat-rick Clement, to give him written notice of such expun-gement and advise him that its unlawful conduct will inno way beusedfor furtherpersonnel actions against him.I shall grant General Counsel'smotion for a visitator-ialclause, for the record in the backpay proceeding to-gether with the recent ALJ decision in that matter (JD-235-88)indicate that the Respondent,having previouslyfailed"to cooperate or otherwise attempt[ed] to evadecompliance"may do so again.CherokeeMarine Termi-nal,287 NLRB 1080(1988).[Recommended Order omitted from publication.]14 UnderNew Horizonsfor theRetarded,supra,interest is computed atthe "short-term Federal rate" for the underpayment of taxes as set out inthe 1986 amendmentto 26 U.S.C. § 6621.